Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the Reply filed by Applicant on 2/16/2022 and Amendment’s authorized by Applicant on 5/5/2022.  Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/18/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.











EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with by Applicant’s representative Whit Scott on 5/5/2022.
The application has been amended as follows:
1. (Currently Amended) A method for securing an onboard system in an aircraft against cyberattacks, the method comprising:
measuring at least a first parameter in the onboard system;
detecting an abnormal measurement of the first parameter;
determining a correlation between the abnormal measurement of the first parameter and a value of at least a second avionic parameter to identify a cyberattack; and 
initiating a corrective action in the aircraft as a function of the determined correlation,
wherein detecting the abnormal measurement of the first parameter prior to determining the correlation comprises:
determining a suspect measurement of the first parameter in the onboard system;
comparing the suspect measurement with a redundant measurement of the at a same or approximate temporal moment, the redundant onboard system being an onboard system redundant with the onboard system;
when the suspect measurement and the redundant measurement 
when the suspect measurement and the redundant measurement 

8. (Currently Amended) A system for securing an onboard system in an aircraft against cyberattacks, the system comprising:
one or more probes for measuring at least a first parameter in the onboard system;
a memory;
a processor for detecting an abnormal measurement of the first parameter;
a correlation processor configured for determining a correlation between the abnormal measurement of the first parameter and a value of at least a second avionic parameter to identify a cyberattack; and
a reaction module configured for initiating a corrective action in the aircraft as a function of the determined correlation;
wherein the processor for detecting the abnormal measurement of the first parameter prior to determination of the correlation is configured for:
determining a suspect measurement of the first parameter in the onboard system;
comparing the suspect measurement with a redundant measurement of the at a same or approximate temporal moment, the redundant onboard system being an onboard system redundant with the onboard system;
when the suspect measurement and the redundant measurement 
when the suspect measurement and the redundant measurement 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 2/16/2022 along with amendments authorized by Applicant’s representative on 5/5/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A final search was conducted by Examiner on 5/5/2022 and the closest prior art fails to disclose, teach or even suggest “determining a correlation between the abnormal measurement of the first parameter and a value of at least a second avionic parameter to identify a cyberattack; and initiating a corrective action in the aircraft as a function of the determined correlation, wherein detecting the abnormal measurement of the first parameter prior to determining the correlation comprises: determining a suspect measurement of the first parameter in the onboard system; comparing the suspect measurement with a redundant measurement of the first parameter in a redundant onboard system at a same or approximate temporal moment, the redundant onboard system being an onboard system redundant with the onboard system; when the suspect measurement and the redundant measurement are different values, setting aside the suspect measurement from determining the correlation; and when the suspect measurement and the redundant measurement are equal values, retaining the suspect measurement for determining the correlation.” The closest prior art teaches Kim et al. (US 2017/03453) in view of Ruvio et al. (US 2017/0230385) and Tsubaki et al. (US 2019/0267926) the use of redundant systems and cyberattack detection however they are done by conventional means.  The instant Application teaches cyberattack detection with redundant systems in unconventional means.  While the closest prior art teaches the use of redundant systems, the redundant systems are used at the same time, and when multiple systems detect an issue, then it is decided that an issue is at hand.  However, the instant application, teaches a suspect measurement in an avionic on-board system.  The suspect measurement and a parameter that existed in the main system, will be run by a redundant system to attempt to confirm if the parameter is suspect enough to be correlated to a cyberattack.  This is different than the conventional means.  As a result the claims are in condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439